DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,594,829 (Seek) in view of US 6,968,579 (Feinberg).
	Regarding claim 1, Seek discloses a flush actuator device for actuating a flush action at a toilet, the flush actuator device comprising:
	a control box (46) attached to the flush actuator (11), the control box configured to interact with and move (50) a lever arm (14), the lever arm connecting to a flush valve;
	a foot pedal (21) configured to interact with the control box, wherein depressing the foot pedal causes the control box to interact with the lever arm in such a way as to actuate the flush action (Fig. 2 - pushing 21 causes fluid to flow through 41 to control box 46 where it causes apparatus 50 to extend out and interact with the lever arm of the flush actuator); and
	a control line (41) attached at an end (43/44) to the control box and attached at an opposing end (40/42) to the foot pedal, the control line configured to hydraulically transfer an input from the foot pedal to the control box to thereby cause the control box to move the lever arm and actuate opening of the flush valve (C2 L38-45).
	Seek, however, does not disclose the use of the assembly on a toilet with a reservoir tank.
	Feinberg teaches a flush system for a toilet (12) having a reservoir tank (14), the flush system comprising a pedal (28/30/32) which is connected through a control line (42) to a control assembly within a toilet tank (Figs. 2/16). The control line is configured to transfer an input from a user at the foot pedal to a flush lever (92) within the reservoir tank in such a way as to actuate the flush lever.
	It would have been obvious to one of ordinary skill in the art to configure the flush actuator to engage with and actuate a flush lever in a reservoir tank, as taught by Feinberg, so that the pedal flush assembly has greater functionality in terms of being usable with tanked toilets in addition to tankless ones.

	Regarding claim 2, Seek states that the control box and its components extend into the interior of the flush actuator assembly (Fig. 2) but does not state the installation with respect to a tank. 
	Feinberg, as previously discussed, teaches the attachment of a foot pedal controlled control line to a flush lever inside a toilet tank. Feinberg further teaches that all the components of for the connection of the control line and transfer of its signal to the lever are installed within the reservoir tank (Fig. 16).
	It would have been obvious to one of ordinary skill in the art to locate the control box within the reservoir tank, as taught by Feinberg, so as to conceal the mechanism from view and protect it from possible accidental damage.

	Regarding claim 3, Seek states that the pedal driven hydraulic system replaces a handle, the handle being removed (C1 L20-22).

	Regarding claim 16, Seek discloses a method of actuating a flush toilet, the method comprising:
	providing a flush actuator device, the flush actuator device comprising:
		a control box (46) attached to the flush actuator (11);
		a foot pedal (21) configured to interact with the control box;
		a control line (41) attached at an end (43/44) to the control box and attached at an opposing end (40/42) to the foot pedal;
	depressing the foot pedal, the foot pedal configured to interact with the control box in such a way as to actuate the flush action at the toilet (Fig. 2 - pushing 21 causes fluid to flow through 41 to control box 46 where it causes apparatus 50 to extend out and interact with the lever arm of the flush actuator);
	transferring the input from the foot pedal to the control box by the control line, the control line configured to transfer the input hydraulically (C2 L38-45);
	moving (50) a lever arm (14) by the control box, the lever arm connecting to a flush valve (11);
	moving the flush valve to permit water to flow through the system (C2 L38-45).
	Seek, however, does not disclose the use of the assembly on a toilet with a reservoir tank.
	Feinberg teaches a method of flushing a toilet (12) having a reservoir tank (14), the method comprising providing a flush actuator device comprising a pedal (28/30/32) which is connected through a control line (42) to a control assembly within a toilet tank (Figs. 2/16). The control line is configured to transfer an input from a user at the foot pedal to a flush lever (92) within the reservoir tank in such a way as to actuate the flush lever and lift the flush valve (C4 L9-14).
	It would have been obvious to one of ordinary skill in the art to configure the flush actuator to engage with and actuate a flush lever in a reservoir tank, as taught by Feinberg, so that the pedal flush assembly has greater functionality in terms of being usable with tanked toilets in addition to tankless ones.

Allowable Subject Matter
Claims 17-20 are allowed.
Claims 4-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose a flush actuator for a toilet having a reservoir tank, the actuator comprising a pedal hydraulically connected to a control box attached to the reservoir tank, the control box engaging with the flush lever of the toilet tank, the control box comprising a drive block having a plurality of passages, a drive piston extending from the drive block and in fluid communication with the plurality of passages and a top pulley located away from the drive block and piston, the top pulley connected by a drive wire to the piston.
	The prior art of record does not disclose a flush actuator for a toilet having a reservoir tank, the actuator comprising a pedal hydraulically connected to a control box attached to the reservoir tank, the control box engaging with the flush lever of the toilet tank, the foot pedal comprising a piston block attached on a side to a base plate, the piston block including bearing elements on an outer surface thereof, a pedal pivotally attached to the bearing elements by a support shaft, the pedal interacts with the piston block to provide a user input.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2006/0075545 (Herbst) is a foot actuated flush assembly built into a toilet body comprising a hydraulic system.
US 1,740,860 (Hansen) is a urinal with a flush pedal mounted directly to bearing points instead of to a linkage assembly, the bearing points however are mounted to the urinal body instead of on a hydraulic box.
US 1,929,522 (Schulte) is a valve actuator comprising a pedal which transfers an input to the valve structure. The pedal is mounted directly to bearing points and acts directly on a piston-like assembly however the bearing points are mounted on a wall not a positionable hydraulic box.
US 3,314,084 (Balikjian) is a flush actuator for a toilet comprising a pedal hydraulically connected to a control box, however the control box does not comprise a drive block and pulley assembly.
US 5,956,779 (Chung) is a hydraulic drive flush actuator system for a urinal however the flush actuation end does not comprise a drive block with a plurality of passages or a pulley system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754